Citation Nr: 0424062	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), claimed as secondary to service-connected 
left ankle disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits sought.  The veteran subsequently perfected this 
appeal.

In the December 2002 notice of disagreement, the veteran's 
attorney argued that the April 1987 decision to deny service 
connection for mental disorders was clearly and unmistakably 
erroneous and could not be final.  He further asserted that 
subsequent decisions denying the veteran's claim because new 
and material evidence had not been submitted were also 
clearly and unmistakably erroneous.  The Board construes 
these statements as raising claims of clear and unmistakable 
error (CUE) in the April 1987, April 1994, and January 1996 
rating decisions.  These claims are referred to the RO for 
the appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

New and Material Evidence

In April 1987, the RO denied entitlement to service 
connection for anxiety/depression, essentially based on 
findings that a nervous condition was not present during 
service and that there was no relationship between the 
claimed disability and the service-connected left ankle 
disability.  In April 1994 and January 1996 the RO denied the 
veteran's claims to reopen, finding that new and material 
evidence had not been submitted.  The veteran did not appeal 
these decisions and they are final, absent a showing of CUE.  
See 38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.302, 20.1103 (2002).

As stated in the introduction, the veteran's attorney raised 
claims of CUE in the above-referenced rating decisions.  The 
Court of Appeals for Veterans Claims (Court) has held that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The disposition of the veteran's CUE claims could have a 
significant impact on the pending appeal to reopen.  That is, 
a successful CUE claim would vitiate the finality of that 
particular decision and could effectively render moot the 
issue of whether new and material evidence has been submitted 
to reopen that claim.  Accordingly, the Board finds that 
these issues are inextricably intertwined and will defer 
adjudication of the veteran's new and material claim pending 
the outcome of his CUE claims.  

Entitlement to TDIU

The veteran contends that he is entitled to TDIU due to his 
service-connected left ankle disability and PTSD/depression.  
Entitlement to TDIU requires consideration of the effect of 
all service-connected disabilities on the veteran's 
employability.  The determination regarding the veteran's 
claim to reopen entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, could have 
a significant impact on the veteran's TDIU claim.  Thus, 
these issues are also inextricably intertwined.  

The Board notes, however, that additional development of the 
evidence is necessary.  In March 2003, the veteran reported 
that he continues with treatment at the VA medical center 
(VAMC) in Tampa, Florida.  He tried vocational rehabilitation 
and received training; however, he is still unable to cope at 
work.  He also reported that he was granted disability 
benefits from the Social Security Administration.  On review, 
it appears that VA records subsequent to September 2003, 
vocational rehabilitation records, and Social Security 
records have not been obtained.  In May 2003, the RO 
requested employment information from Dodge's Store; however, 
a response was not received.  

Rather than defer all action on this claim pending the 
outcome of the veteran's claim to reopen, the Board finds 
that the veteran would not be prejudiced by additional 
development at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain the veteran's 
medical records from the VAMC in Tampa 
for the period from September 2003 to the 
present.  All records obtained should be 
associated with the claims folder.  

3.  The RO should request the veteran's 
vocational rehabilitation folder.  Any 
records obtained should be associated 
with the claims folder.  

4.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records upon which an award of 
disability benefits was based.  Any 
records obtained should be associated 
with the claims folder.

5.  The RO should make a follow-up 
request for employment information from 
Dodge's Store.  Information obtained 
should be associated with the claims 
folder.

6.  The RO should adjudicate the 
veteran's claims of CUE in the April 1987 
rating decision, the April 1994 rating 
decision, and the January 1996 rating 
decision.  If the veteran's claims are 
denied, the veteran should be notified of 
the decision and provided an opportunity 
to perfect a substantive appeal.  

7.  Upon completion of the requested 
development, and any additional 
development deemed appropriate, the RO 
should readjudicate the following: 1) 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD; and 2) 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




